953 F.2d 637
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth R. ANNACK, Plaintiff-Appellant,v.James ROLLINS, Warden of the Maryland State Penitentiary;Bernard Smith, Assistant Warden of the Maryland StatePenitentiary;  Chief Sanders, Chief of Security of theMaryland State Penitentiary;  Major Jednorski;  CaptainWhite;  H.E. Rogers;  Patricia Goins;  Mr. Stritch;  RichardLanham, Sr., Commissioner of the Department of Correction;Bishop Robinson, Secretary;  William Donald Schaefer,Governor, Classification Department of the Maryland StatePenitentiary, Defendants-Appellees.
No. 91-6634.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 27, 1991.Decided Jan. 28, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CA-91-518-R)
Kenneth R. Annack, appellant pro se.
D.Md.
AFFIRMED.
Before WIDENER, MURNAGHAN and SPROUSE, Circuit Judges.
OPINION
PER CURIAM:


1
Kenneth R. Annack appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988) and denying his Fed.R.Civ.P. 59(e) motion.   Our review of the record and the district court's opinions discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Annack v. Rollins, No. CA-91-518-R (D.Md. July 3, 1991;  Aug. 2, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Annack's Motion to Strike a supplement to the record on appeal because the supplement he complains of was not forwarded to this Court.   We also deny his Motion to Deny the Appellee's Untimely Filing of a Brief because the Appellees did not file a brief in this Court